Exhibit NEW CENTURY BANK STOCK OPTION AGREEMENT THIS STOCK OPTION AGREEMENT is made as of March 23, 2005, by and between NEW CENTURY BANK, a Pennsylvania bank (the “Bank"), and UNIVEST CORPORATION OF PENNSYLVANIA, a Pennsylvania business corporation ("Univest"). Background Univest is the shareholder of record and beneficial owner of 135,834 shares of the common stock, $1.00 par value per share, of the Bank (the "Common Stock"), which currently represents 8.53% of the issued and outstanding common stock of the Bank. In order to induce Univest to purchase such shares and in connection with such purchase, the Bank agreed to provide Univest with the right to purchase additional shares of Common Stock in order to maintain its percentage ownership interest from time to time of the outstanding shares of Common Stock. The Bank and Univest are making this agreement to provide Univest with a purchase option in the circumstances described below and set forth the terms and conditions of such purchase option. Agreements 1.Option to Purchase Shares. (a) Upon each Sale (as defined in this paragraph), Univest shall have the right to purchase from the Bank and the Bank shall be obligated to sell to Univest the number of shares of Common Stock (in each case, "Additional Shares") at the price per share determined in accordance with the provisions of this paragraph. (b) Upon each Sale Univest shall have the right to purchase up to the number of Additional Shares which shall make Univest's percentage ownership of the outstanding Common Stock after giving effect to the Sale and the purchase of Additional Shares equal to its percentage ownership of the outstanding shares of Common Stock immediately prior to the Sale. (c) The price per share of Additional Shares shall be equal to the price per share of Common Stock in the Sale. In the event that the purchase price for shares of Common Stock in the Sale is paid in property other than cash, the purchase price of each Additional Share for purposes of this Agreement shall be deemed to be the cash value of such property per share of Common Stock in the Sale as determined by the Board of Directors of the Bank in good faith prior to the Sale. (d) For purposes of this agreement, the term "Sale" means the issuance and sale shares of Common Stock by the Bank (i) in an amount greater than or equal to $500,000 or (ii) in amounts less than $500,000 if they aggregate to at least $500,000, other than (A) a sale to Univest or pursuant to an offer which was made to, among others, Univest and which by its terms could have been accepted by Univest, (B) a sale of treasury stock and (C) a grant of shares of Common Stock or a sale upon exercise of an option granted pursuant to any stock bonus, stock option or similar plan maintained by the Bank for the directors, officers and/or employee of the Bank or any subsidiary or affiliate of the Bank. -1- 2. Notice of Sale and Exercise of Option. Within ten business days after each Sale the Bank shall give notice of the Sale to Univest, including the number of shares of Common Stock sold and the purchase price per share (each a "Sale Notice").
